Illinois Official Reports

                                          Appellate Court



                             People v. Fleming, 2014 IL App (1st) 113004



Appellate Court              THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                      RILEY FLEMING, Defendant-Appellant.



District & No.               First District, Third Division
                             Docket No. 1-11-3004



Filed                        June 25, 2014



Held                         The trial court properly granted the State’s motion for joinder of the
(Note: This syllabus         cases against defendant and a codefendant for armed robbery,
constitutes no part of the   attempted armed robbery and aggravated discharge of a firearm and
opinion of the court but     the prosecution of his codefendant for attempted first degree murder
has been prepared by the     of a police officer and aggravated discharge of a firearm as he fled
Reporter of Decisions        from the first offenses, since the charges were related temporally and
for the convenience of       physically and were part of one comprehensive transaction, especially
the reader.)                 in view of the location, time, motive, method and common evidence;
                             furthermore, the evidence supported defendant’s convictions on an
                             accountability theory and he was required to serve three years of
                             mandatory supervised release based on his status as a Class X
                             offender.



Decision Under               Appeal from the Circuit Court of Cook County, No. 09-CR-13561
Review                       (02); the Hon. Stanley J. Sacks, Judge, presiding.



Judgment                     Affirmed.
     Counsel on               Michael J. Pelletier and Brett C. Zeeb, both of State Appellate
     Appeal                   Defender’s Office, of Chicago, for appellant.

                              Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg and
                              Matthew Connors, Assistant State’s Attorneys, of counsel), for the
                              People.




     Panel                    PRESIDING JUSTICE HYMAN delivered the judgment of the court,
                              with opinion.
                              Justices Neville and Pucinski concurred in the judgment and opinion.




                                               OPINION

¶1          This is an apparent case of first impression involving joinder of codefendants and offenses
       before a single jury. Defendant, Riley Fleming, claims he was denied a fair trial when the same
       jury decided both the charges against him and the charges brought solely against his
       codefendant for an arguably subsequent and distinct offense. Fleming also contests the
       sufficiency of the evidence to convict him of aggravated discharge of a firearm and attempted
       armed robbery on accountability on the basis that the State failed to offer any evidence
       supporting its theory other than his mere presence at the scene. Lastly, Fleming contends the
       trial court should have imposed a two-year term of mandatory supervised release (MSR)
       because he was found guilty of Class 1 offenses instead of the three-year term which attaches
       to Class X felonies.
¶2          We find the trial court properly exercised its discretion in granting the State’s motion for
       joinder. We further find the evidence was sufficient to support Fleming’s convictions and he
       was properly subjected to a Class X MSR term of three years. We affirm his convictions and
       sentence.

¶3                                         BACKGROUND
¶4          The State charged Fleming, and codefendant, Brandon Myers, with the armed robbery of
       Eric Thomas, aggravated discharge of a firearm in the direction of Damarial Pendleton, and the
       attempted armed robbery of Pendleton. The State theorized that Fleming and Meyers robbed
       Thomas and attempted to rob Pendleton before fleeing together. The incident occurred on July
       1, 2009, around 11:30 p.m. near the 3300 block of Maypole Avenue, Chicago (case 1). The
       State argued that Fleming robbed Thomas and was accountable for Myers’s shooting at and
       unsuccessful robbery of Pendleton.
¶5          In a separate case (case 2), the State charged Myers with two counts of attempted
       first-degree murder of a police officer and two counts of aggravated discharge of a firearm.
       These charges stemmed from a shooting involving Myers and two Chicago police officers

                                                   -2-
       about five blocks away from the scene of the robbery and five minutes after Myers and
       Fleming fled together. Fleming was not charged with the offenses in case 2.
¶6          A little over a year after the State brought the charges against Myers in case 2, the State
       moved to join the two cases, arguing the offenses involved multiple acts that were part of the
       same comprehensive transaction. In response, Fleming’s counsel argued, “[t]hese are totally
       different crimes. Just prior to the second offense allegedly being committed, as [the State]
       indicated, my client actually exited himself from the scene. He was not part of it at all.”
       Fleming’s counsel also argued that Myers’s additional charge, “is a very serious offense and to
       bring [Fleming] into it is highly prejudicial. Close in time I acknowledge, your Honor.
       Different police officers involved. Different personnel involved. It would be highly
       prejudicial.” The matter was continued.
¶7          On the next court date, Fleming’s counsel reiterated the arguments against joinder,
       specifically highlighting that “when this second incident began to emerge, [Fleming] had
       actually exited himself from that environment, it is not even suggested that he in any way was
       a participant.” In response to the court’s question as to how Fleming would be prejudiced by
       the joinder, Fleming’s counsel cited the serious nature of the attempted murder charge. The
       trial court granted the State’s motion under section 114-7 of the Code of Criminal Procedure of
       1963 (Code) (725 ILCS 5/114-7 (West 2008)), finding the State could have charged Fleming
       and Myers together for the attempted murder and aggravated discharge of a firearm counts
       because “the shooting is during the course of the attempted escape from the armed robbery
       where both men are charged with together. *** It’s one comprehensive transaction, an armed
       robbery, leaving the scene of an armed robbery, the car stops, guys get out, shooting by one
       person allegedly at the police, shooting back by the police at the one person.”

¶8                                           Single Jury Trial
¶9         The trial court introduced Fleming and Myers to the jury and instructed the jury regarding
       the charges. The court informed the jury that “both men are charged with the offenses” and
       then listed the offenses in both case 1 and case 2 without differentiating between the
       codefendants.
¶ 10       Both victims testified. Pendleton testified he was outside around 11:30 p.m. on July 1,
       2009, with Thomas and another person when a gray Ford stopped suddenly in front of them.
       Two men exited. The front passenger wore a mask, blocking the lower part of his face, and a
       white shirt. The rear passenger wore a red shirt.
¶ 11       Pendleton took off running and the masked man chased him. Pendleton tripped and fell.
       The masked man pointed a gun down at him from 15 feet away and said “break yourself”
       twice, which Pendleton understood to mean “it was a robbery.” Pendleton started running
       again toward the street. The masked man fired, pursued Pendleton across the street, and then
       fired a second shot. When he looked back after a few feet, Pendleton was no longer being
       chased and the gray Ford was driving away.
¶ 12       Pendleton then saw his friend Antonio’s van coming down the block. He got in and told
       Antonio what happened. Antonio pursued the Ford. At Washington Street, the Ford ran a red
       light, and then a police car made a U-turn to pursue it. Pendleton saw the police curb the Ford a
       few blocks away. When Pendleton and Antonio got out of the van, the officers directed them to
       the ground.


                                                   -3-
¶ 13        Thomas testified that on the night of the incident, he was with Pendleton across the street
       from an apartment building on Maypole waiting for a friend to come down and drive them
       home. When the gray car pulled up, Thomas saw a masked person in the passenger seat. Before
       anyone got out of the car, Thomas ran and did not look behind him. He heard a gunshot,
       followed by two more. After running about 20 feet, Thomas realized no one was following
       him.
¶ 14        Thomas crossed the street to the apartment building. At the door, someone came up behind
       him and told him it was a robbery. The person took his wallet, which contained a few hundred
       dollars, his keys, and his cellular telephone. Thomas acknowledged he never looked back at the
       person or saw a gun, but believed the individual had a gun because he felt a “kind of hard”
       object at his back. When Thomas eventually looked behind, he saw a person with a red shirt get
       into the backseat of the gray car.
¶ 15        While Thomas tried to enter the apartment building, a friend, Johnny Dye, came down
       looking for Pendleton. Thomas and Dye drove around the block a few times but did not find
       Pendleton. When they arrived in the area of Madison and Whipple, they saw the police with
       Pendleton. Thomas thought Pendleton had been shot, so he went over to him. The police drew
       their weapons and asked Thomas what he was doing. Thomas told the police he was checking
       on his friend because they had just been robbed. Thomas informed the police the man who
       robbed them was wearing a red shirt. The police brought over Fleming, who was wearing a red
       shirt, for Thomas to identify. Thomas indicated he could identify the red shirt but did not get a
       good look at the individual who robbed him.
¶ 16        Later that morning, Thomas viewed a physical lineup at the police station but was unable to
       identify the offender. Pendleton also viewed a lineup and identified Myers as the person who
       shot him. In court, Pendleton identified Myers as the person wearing the mask who shot at him
       and Fleming as the person wearing the red shirt.
¶ 17        During cross-examination, Pendleton testified for the first time that the person in the red
       shirt ran after Thomas.
¶ 18        Chicago police officers Jason Bala, Francisco Iza and Marc Debose, patrolling in an
       unmarked squad car on July 1, 2009, saw a gray Ford run a red light at Washington and Kedzie
       around 11:30 p.m. The officers followed the car because of the traffic infraction; they did not
       know about the robbery. The Ford stopped at 3018 West Madison and, according to Bala’s
       testimony, two African American males exited. The male in the front passenger seat wore a
       black shirt; the male in the rear passenger seat wore a red shirt. Officer Bala saw the man in the
       black shirt put a gun in his waistband, so he yelled to Iza and Debose to warn them. Bala
       identified Myers in court as the person in the black shirt with the gun and Fleming as the
       individual in the red shirt. Bala testified that Fleming and Myers ran southbound through a
       vacant lot after getting out of the car.
¶ 19        Officer Iza testified that he heard Bala yell that the man in the black shirt was armed. Iza
       took out his gun and chased Myers, while Officer Debose pursued Fleming, who was running
       just west of Myers. Iza saw Myers holding his side. Iza yelled, “stop, Chicago police” three
       times, but Myers kept running. On the corner of Madison and Whipple, Myers fell. When he
       got up, he ran southbound across Madison to an empty, grassy lot. About halfway through the
       lot, Myers turned toward Officers Iza and Debose, looked in their direction, and “with his left
       hand he took one shot towards us.” Iza testified he feared for his and Debose’s safety, so he
       fired three to four shots at Myers. One of the shots hit Myers in the leg; he fell to the ground.

                                                   -4-
¶ 20       Officer Bala testified he heard four gunshots while he was following the Ford, so he turned
       westbound on Madison, where he saw Officer Iza standing over Myers. The Ford got away and
       the driver was never identified.
¶ 21       Officer Debose testified that when Myers fired, he held the gun in his left hand about waist
       high with his right hand near his left wrist and he was standing about three to four feet west of
       Officer Iza. Debose stopped chasing Fleming and went over to Officer Iza and Myers. Debose
       saw a gun on the ground a few feet away from Myers. After the shots were fired, Debose saw
       Fleming run south and then west through a gangway. Debose used the police radio to inform
       other officers in the area what was happening.
¶ 22       Officer Rojas testified he was on patrol in the area when he heard messages over the radio
       that (1) gang enforcement officers were nearby chasing a vehicle; (2) the individuals had left
       the car, shot at the police, and were on foot; and (3) an individual wearing a red shirt was
       running southbound from the area. Officer Rojas observed a white sport utility vehicle (SUV)
       parked near 15 South Albany and saw an individual in a red shirt, later identified as Fleming,
       hiding underneath it. Rojas detained Fleming, who did not have a gun, cash, keys, or a cellular
       telephone on him. None of those items were found near the SUV. Thomas arrived and
       identified Fleming as the man who robbed him. Fleming was transported to the scene of the
       shooting, where Pendleton identified him as a person involved in the robbery on Maypole.
       Officer Iza identified Fleming as the individual who fled the gray Ford and ran from him.
¶ 23       Officer Iza testified that a liquor store video camera operating in the area showed Myers
       and Fleming running southbound through the lot and onto Madison. It did not capture Myers
       shooting at the officers. The video was introduced. Iza also identified the weapon Myers
       dropped.
¶ 24       Detective Greg Swiderek testified he conducted two physical lineups on the day of the
       shooting, and both Thomas and Pendleton identified Myers as the shooter. On
       cross-examination by Myers’s counsel, Swiderek testified that at the scene, Thomas did not
       say that Myers robbed him.
¶ 25       The physical evidence showed no latent fingerprint impressions suitable for comparison on
       the gun recovered near Myers. The gunshot residue test on Myers was positive for his right
       hand and negative for his left; no gunshot residue was found on Fleming about an hour after his
       arrest. Two fired casings found near 3300 West Maypole matched the gun recovered near
       Myers. Four discharged casings from the vacant lot near 2 South Whipple matched Officer
       Iza’s gun. A bullet hole in the siding of a garage in the alley of 3027 Madison was “free of dust
       and debris,” but no bullet was found.
¶ 26       The trial court denied Fleming’s motion for a directed verdict. Neither Fleming nor Myers
       offered evidence on his own behalf.
¶ 27       During closing arguments, the prosecutor argued, among other things, “Those two men,
       ladies and gentlemen, sit down before you ready to be judged, to be held responsible for their
       crime spree on July 1, 2009.” The jury was instructed that Fleming was charged with armed
       battery of Thomas and the attempted armed robbery of and aggravated discharge of a firearm at
       Pendleton. The jury also received instructions on accountability.
¶ 28       The jury convicted Fleming of aggravated discharge of a firearm and the attempted armed
       robbery of Pendleton, but found him not guilty of armed robbery of Thomas.



                                                   -5-
¶ 29       Myers was found guilty of aggravated discharge of a firearm at Officers Iza and Debose,
       but not guilty of attempted first-degree murder of the officers. Myers also was found guilty of
       aggravated discharge of a firearm at Pendleton and attempted armed robbery of Pendleton, but
       he was acquitted on the armed robbery charge.
¶ 30       Because of his criminal background, Fleming was Class X mandatory. The trial court
       sentenced him to 15 years in prison on the aggravated discharge of a firearm count and a
       concurrent 22-year prison term for the attempted armed robbery. The trial court denied
       Fleming’s motion to reconsider the sentence.

¶ 31                                              ANALYSIS
¶ 32                                     Joinder Before a Single Jury
¶ 33        Fleming contends joining case 1 with case 2 involving only codefendant Myers’s
       attempted first-degree murder case of the police officers denied Fleming a fair trial. Fleming
       contends the error was not harmless. He asks that we reverse his convictions and remand for a
       new, separate trial. We disagree.
¶ 34        Fleming failed to raise the issue in a posttrial motion, forfeiting review of his claim. People
       v. Enoch, 122 Ill. 2d 176, 186 (1988). Recognizing this, Fleming urges us to review the issue
       under the plain-error doctrine. Under that doctrine, we may review a forfeited error when
       either (1) “the evidence in a case is so closely balanced that the jury’s guilty verdict may have
       resulted from the error and not the evidence” or (2) “the error is so serious that the defendant
       was denied a substantial right, and thus a fair trial.” People v. Herron, 215 Ill. 2d 167, 178-79
       (2005). The defendant bears the burden of persuasion under both prongs. Id. at 187. Before we
       consider whether Fleming satisfied either prong of the plain-error doctrine, we first determine
       whether an error exists. People v. Cosby, 231 Ill. 2d 262, 273 (2008). If there is no error, there
       can be no plain error. People v. Walker, 232 Ill. 2d 113, 124-25 (2009).
¶ 35        Fleming maintains the trial court improperly joined the two cases because the offenses
       involved could not have been joined in a single charge against Fleming where he was not
       charged with the offenses in case 2. By joining the two cases, according to Fleming, the court
       allowed the State to introduce evidence that prejudiced him because the State alleged he was
       accountable for Myers’s actions in case 1 and, therefore, the jury could not reasonably be
       expected to disregard the serious evidence in case 2–the shooting at two police officers–in the
       context of the State’s accountability theory in case 1.
¶ 36        Section 111-4(a) of the Code addresses when it is proper to join charges and defendants for
       trial. Under section 111-4(a), two or more offenses may be charged in the same indictment if
       the charged offenses “are based on the same act or on 2 or more acts which are part of the same
       comprehensive transaction.” 725 ILCS 5/111-4(a) (West 2008). Two or more defendants may
       be charged together if they are alleged to have participated in the same comprehensive
       transaction. 725 ILCS 5/111-4(b) (West 2008). In determining whether a defendant’s acts were
       part of the same comprehensive transaction, the most crucial factors to consider include: “the
       proximity of time and location of the various charges; the identity of evidence which would be
       presented to prove each charge; whether the offenses shared a common method; and whether
       the same or similar evidence would establish the elements of the offenses.” People v. Jackson,
       233 Ill. App. 3d 1089, 1098 (1992) (citing People v. Coulter, 230 Ill. App. 3d 209, 216-17
       (1992)).


                                                    -6-
¶ 37       Conversely, section 114-8 discusses when charges may be severed. “If it appears that a
       defendant or the State is prejudiced by a joinder of related prosecutions or defendants in a
       single charge or by joinder of separate charges or defendants for trial the court may order
       separate trials, grant a severance of defendants, or provide any other relief as justice may
       require.” 725 ILCS 5/114-8 (West 2008).
¶ 38       Thus, charges against a defendant may be joined if the offenses are based on two or more
       acts which are part of the same comprehensive transaction unless the defendant will be
       prejudiced by the joinder of separate charges. People v. Patterson, 245 Ill. App. 3d 586, 587
       (1993). The trial court has broad discretion to sever, and, as a reviewing court, we affirm unless
       that decision constitutes an abuse of discretion. Id. at 588. A trial court abuses its discretion
       where its decision is arbitrary, fanciful, or unreasonable, or where no reasonable person would
       take the trial court’s view. People v. Illgen, 145 Ill. 2d 353, 364 (1991).
¶ 39       We disagree with Fleming’s contention that the trial court misinterpreted the statutory
       language of section 114-4. He argues that while he could have been charged with the offenses
       in case 2, this does not change the fact that he was not so charged. But, as the State maintains,
       joinder was proper because the acts alleged against Myers in case 2 are part of one
       comprehensive transaction involving case 1. The charges in case 2 were related both
       temporally and physically to the charges in case 1.
¶ 40       Applying the factors discussed in Jackson, the trial court did not act unreasonably in
       finding the offenses in case 1 and case 2 were part of the same comprehensive transaction. The
       charges here are sufficiently related in location, time, motive, method and common evidence to
       support the trial court’s ruling in favor of joinder.
¶ 41       The “most important factors” in determining whether offenses are part of a comprehensive
       transaction are their proximity in time and location and whether there is common evidence
       with respect to the offenses. People v. Harmon, 194 Ill. App. 3d 135, 139-40 (1990). The
       proximity of time and location support joinder. The offenses took place five blocks from each
       other and about five minutes apart.
¶ 42       The second factor, common evidence, “asks not whether evidence of the two crimes is
       similar or identical but rather whether the court can identify evidence linking the crimes.”
       (Emphases in original.) People v. Walston, 386 Ill. App. 3d 598, 605 (2008). We find the
       application of this second factor in People v. Quiroz, 257 Ill. App. 3d 576 (1993), useful in
       guiding us here. In Quiroz, evidence was offered linking two shootings to the defendant’s
       alleged armed robbery during his escape–the defendant attempted to enter the home of a fellow
       gang member as he fled the scene of the shootings. Quiroz, 257 Ill. App. 3d at 586. This
       evidence helped to show that all three crimes were part of a common criminal scheme by
       framing the defendant’s theft of the car as a continuation of his attempts to flee the scene of the
       two shootings. Quiroz, 257 Ill. App. 3d at 586. Accordingly, the Quiroz court considered the
       defendant’s intervening attempt to hide in the house as linking his crimes of shooting two
       people and stealing a car to escape. See Quiroz, 257 Ill. App. 3d at 586.
¶ 43       Myers’s shooting at the police officers was a criminal effort to avoid apprehension for the
       attempted armed robbery. The evidence of both Myers’s and Fleming’s actions in running
       from the police stemmed from the same common motive–to avoid criminal responsibility for
       the attempted robbery. That Myers next shot at the police and Fleming hid under a vehicle is
       insignificant; both were a continuation of their attempts to flee the scene of the armed robbery.
       The trial court did not abuse its discretion in finding this factor favored joinder.

                                                    -7-
¶ 44        The third factor, “common method,” asks “whether the offenses were part of a ‘common
       scheme,’ so that each of the offenses supplies a piece of a larger criminal endeavor.” Walston,
386 Ill. App. 3d at 606-07. Fleming and Myers left the scene of the armed robbery together in
       the same car. When they were pursued by the police, they both fled the car to evade
       apprehension for the armed robbery. Myers shot at the police while Fleming ran and hid. The
       two crimes were part of a common scheme. Each of the offenses–the robbery and the shooting
       at the police–were part of the larger criminal endeavor–to evade criminal responsibility for the
       first crime.
¶ 45        The fourth factor, whether similar evidence would establish the elements of the offenses,
       does not support joinder, but in light of the record, we decline to find the trial court abused its
       discretion in joining the two cases.
¶ 46        Regarding Fleming’s contention that he was prejudiced by the joinder, we disagree. As the
       State points out, the trial court admonished the jury that it “should give separate consideration
       to each defendant,” and the court went on to explain, “[e]ach is entitled to have his case
       decided on the evidence and the law which applies to him.” The court further cautioned that
       “[a]ny evidence which was limited to one defendant should not be considered by you as to the
       other defendant.” Because a jury is presumed to follow the court’s instructions (People v.
       Taylor, 166 Ill. 2d 414, 438 (1995)), Fleming is unable to show how the joinder prejudiced
       him.
¶ 47        Finding no abuse of discretion in joining the cases, there can be no plain error.

¶ 48                                    Sufficiency of the Evidence
¶ 49        Next, Fleming contends the State failed to prove beyond a reasonable doubt that he shared
       Myers’s criminal intent or that there was a common criminal design and, therefore, he could
       not properly be held accountable for Myers’s actions. Fleming asks that his convictions be
       reversed.
¶ 50        The jury convicted Fleming of aggravated discharge of a firearm and attempted armed
       robbery, finding him accountable for Myers’s actions. Fleming contends the evidence, at best,
       shows that he was present when Myers shot at and tried to rob Pendleton and that he drove
       away from the scene with Myers after the incident. Fleming argues his presence at the scene
       and subsequent flight are insufficient, even when considered in the light most favorable to the
       State, to prove he intended to aid Myers in the commission of the crimes.
¶ 51        In reviewing the sufficiency of the evidence to sustain a conviction, the relevant inquiry is
       “whether, after viewing the evidence in the light most favorable to the prosecution, any
       rational trier of fact could have found the essential elements of the crime beyond a reasonable
       doubt.” (Emphasis in original.) Jackson v. Virginia, 443 U.S. 307, 318-19 (1979); People v.
       Thomas, 178 Ill. 2d 215, 231-32 (1997). We will not substitute our judgment for that of the
       trier of fact on the weight to be given the evidence or the credibility of the witnesses. Thomas,
178 Ill. 2d at 232. The trier of fact must “resolve conflicts in the testimony, *** weigh the
       evidence, and *** draw reasonable inferences from basic facts to ultimate facts.” Jackson, 443
U.S. at 319. The standard in Jackson applies when reviewing a finding that a defendant was
       guilty through an accountability theory. People v. Williams, 193 Ill. 2d 306, 338 (2000).
¶ 52        Under section 5-2(c) of the Criminal Code of 1961, Illinois’s accountability statute (720
       ILCS 5/5-2(c) (West 2008)), a person is legally accountable for the conduct of another when,


                                                    -8-
               “either before or during the commission of an offense, and with the intent to promote or
               facilitate that commission, he or she solicits, aids, abets, agrees, or attempts to aid that
               other person in the planning or commission of the offense.”
       To prove the defendant had the intent to promote or facilitate the crime, the State must present
       evidence that establishes, beyond a reasonable doubt, that (i) the defendant shared the criminal
       intent of the principal or (ii) there was a common criminal design. In re W.C., 167 Ill. 2d 307,
       337 (1995). The common design rule holds that where “two or more persons engage in a
       common criminal design or agreement, any acts in the furtherance of that common design
       committed by one party are considered to be the acts of all parties to the design or agreement
       and all are equally responsible for the consequences of the further acts.” In re W.C., 167 Ill. 2d
       at 337. Words of agreement are not required to prove a common design or purpose between
       codefendants; a common design may be inferred from the circumstances surrounding the
       crime. People v. Batchelor, 171 Ill. 2d 367, 376 (1996).
¶ 53       In determining a defendant’s legal accountability, the trier of fact may consider the
       defendant’s presence during its commission, the defendant’s continued close association with
       other offenders after its commission, the defendant’s failure to report the crime, and the
       defendant’s flight from the scene. People v. Taylor, 164 Ill. 2d 131, 141 (1995). “Evidence that
       a defendant voluntarily attached himself to a group bent on illegal acts with knowledge of its
       design supports an inference that he shared the common purpose and will sustain his
       conviction for an offense committed by another.” In re W.C., 167 Ill. 2d at 338. “Absent other
       circumstances indicating a common design, presence at the scene and flight therefrom do not
       constitute prima facie evidence of accountability; however, they do constitute circumstantial
       evidence which may tend to prove and establish a defendant’s guilt.” People v. Foster, 198 Ill.
       App. 3d 986, 993 (1990). As a reviewing court, we will not set aside a trier of fact’s finding
       that a defendant is legally accountable for the criminal act of another, unless the evidence,
       when viewed in the light most favorable to the prosecution, is “so improbable or
       unsatisfactory” that a reasonable doubt of the defendant’s guilt exists. People v. Cooks, 253 Ill.
       App. 3d 184, 189 (1993).
¶ 54       Fleming relies on People v. Washington, 375 Ill. App. 3d 1012, 1032 (2007), a case from
       the Second District, to argue that a defendant’s presence at the scene and subsequent flight
       with the principal after the crime are not sufficient to sustain a conviction based on an
       accountability theory. In Washington, the appellate court reversed the defendant’s convictions
       finding the evidence failed to prove beyond a reasonable doubt that the defendant shared a
       common purpose to shoot someone. At trial, the evidence showed the defendant and two other
       men picked up a fourth person, Jonathan Phillips, and drove around in a van listening to music,
       smoking marijuana and drinking alcohol. Washington, 375 Ill. App. 3d at 1021. At some point,
       the van stopped and someone fired shots at the victim’s car, hitting him in the arm.
       Washington, 375 Ill. App. 3d at 1013-14. At trial, the evidence was conflicting concerning
       whether the defendant was the driver or a passenger in the van, whether Phillips or the
       defendant was the person who shot the victim, and whether the defendant knew of a plan to
       shoot at rival gang members after Phillips got into the van. Washington, 375 Ill. App. 3d at
       1025-32.
¶ 55       The appellate court, relying on the accountability analysis in People v. Perez, 189 Ill. 2d
254 (2000), held the State failed to prove beyond a reasonable doubt that the defendant
       participated in a common criminal design because the State failed to offer any evidence that

                                                    -9-
       defendant intentionally aided in or encouraged the plan to drive around looking for someone to
       shoot. Washington, 375 Ill. App. 3d at 1031. The court found it significant that the accomplices
       all differed on the critical issue of the defendant’s involvement. Washington, 375 Ill. App. 3d at
       1028-29. “There was no objective corroboration, no credible testimonial corroboration, and no
       absolute conviction of truth in the testimony so as to support defendant’s guilt. [Citation.] Even
       if two of the alleged accomplices corroborated one another on one pertinent issue, they
       subsequently contradicted one another on others.” Washington, 375 Ill. App. 3d at 1028-29.
       The court found that if the inconsistent, incredible testimony regarding the defendant as the
       driver or the shooter was set aside, there was no evidence left to support a conclusion that the
       defendant intentionally aided and abetted in the crime. Washington, 375 Ill. App. 3d at 1031.
       The court reversed because there was no consistent account of the events or the defendant’s
       role in them and, therefore, there was reasonable doubt as to the defendant’s guilt. Washington,
375 Ill. App. 3d at 1028.
¶ 56        Fleming argues that similar to Washington, the State failed to present any evidence that he
       knew that Myers intended to rob or shoot at Pendleton. For Fleming, it is significant that the
       State failed to present evidence that he knew Myers was armed with a gun before they got out
       of the Ford together or that Myers said anything to Fleming about his intent to shoot or rob
       Pendleton. According to Fleming, absent some evidence of a common plan, accountability
       could not attach to Fleming.
¶ 57        Fleming also relies on People v. Evans, 87 Ill. 2d 77 (1981), People v. Estrada, 243 Ill.
       App. 3d 177 (1993), and People v. Taylor, 164 Ill. 2d 131 (1995), to argue his presence at the
       scene was insufficient to prove accountability based on common design. Fleming contends the
       argument against accountability is even stronger here than in those cases because the evidence
       does not indicate that Fleming knew Myers was armed before the incident.
¶ 58        In Evans, the evidence was insufficient to prove accountability based on common design
       because there was “no direct evidence.” The evidence showed the defendant had a dispute with
       the victim earlier that day; the defendant provided the shooter with bullets for his gun; and,
       then, later drove the shooter to the location where the victim was shot. Evans, 87 Ill. 2d at 85.
¶ 59        In Estrada, this court found the evidence insufficient to show a common design or plan to
       shoot the victim where the defendant’s acts showed he intended to intimidate the victim with a
       tire iron and there was no evidence that he was aware that the shooter intended to shoot the
       victim even though defendant knew he was armed. Estrada, 243 Ill. App. 3d at 185.
¶ 60        In Taylor, the court found the evidence insufficient to prove the defendant aided the
       shooter or had knowledge that he intended to shoot at the victim when the shooter exited the
       defendant’s car, even though the defendant knew the shooter had a gun in the car. Taylor, 164
Ill. 2d at 139.
¶ 61        Thomas testified he saw a man wearing a red shirt–Fleming–get in the backseat of the gray
       car. Thomas did not see Fleming get out of the car because he ran away before anyone got out
       of the car. Pendleton testified on direct that he saw Fleming exit the car, but that Myers was the
       one who chased him and shot at him. During cross-examination, Pendleton testified that Myers
       ran after him and Fleming ran after Thomas. Fleming argues that had there been a separate, but
       simultaneous jury trial, Fleming’s jury would not have heard the testimony that Fleming ran
       after Thomas. Alternately, Fleming argues that even if Pendleton’s testimony was properly
       before the jury, by acquitting Fleming of the armed robbery charge, “the jury apparently was
       not convinced that Fleming ran after Thomas.” Fleming argues this court should reach the

                                                   - 10 -
       same conclusion based on the evidence–that Fleming did not run after Thomas. Without that
       piece of evidence, Fleming argues, the remaining evidence–that he got out of the same gray car
       as Myers and then, at some point, got back in, drove away, and was caught by the police–is
       insufficient to sustain his conviction.
¶ 62        Fleming argues the State’s evidence only proves beyond a reasonable doubt that he was in
       the same car as Myers and that he fled after the police pulled the car over for running a red
       light. Fleming points to the lack of evidence that he knew Myers was armed or knew that
       Myers intended to shoot and rob Pendleton. In addition, he was not the driver of the car and no
       gun or items from the robbery were found on him. Fleming contends the evidence failed to
       prove he intentionally acted as Myers’s accomplice and, therefore, his convictions for
       attempted armed robbery and aggravated discharge of a firearm must be reversed.
¶ 63        The State distinguishes Evans, Estrada and Taylor, noting that Pendleton identified both
       Myers and Fleming as exiting the gray Ford and each trying to rob a separate individual before
       returning to the same car and fleeing the area together. Thomas corroborated this account by
       testifying that he heard two gunshots as he fled from the scene and then saw Fleming, wearing
       a red shirt, get back into the same gray Ford he had previously exited. Together, Fleming and
       Myers drove away from the scene and, then, when pursued by the police, fled from their car.
       Fleming was eventually detained after he was found hiding under a car.
¶ 64        We agree with the State that because of Fleming’s actions, unlike the defendants in Evans,
       Estrada, and Taylor, he was not convicted based on his “mere presence” at the scene but,
       rather, based on eyewitness testimony that he and Myers acted together during the robbery.
¶ 65        The State contends that when the evidence is viewed in the light most favorable to the
       prosecution, the evidence establishes not only that Fleming shared the criminal intent of
       Myers, but also that there was a common criminal design. Active participation is not required
       to support a guilty verdict under an accountability theory. Taylor, 164 Ill. 2d at 140. A jury
       may find a defendant accountable for another’s acts if the defendant shared a common criminal
       design with the principal and that design can be inferred from the circumstances. Taylor, 164
Ill. 2d at 141.
¶ 66        The evidence showed Myers and Fleming arrived in the same car to the scene of the
       robbery, they exited the car together and attempted to engage in multiple armed robberies at
       the same time before returning to the same car and fleeing the scene together. Fleming and
       Myers maintained a close affiliation during the attempted robbery, and when they were
       pursued by the police, both men jumped out of the car and fled in opposite directions.
       Furthermore, Fleming’s decision to flee the scene and hide under a car to evade the police is
       relevant evidence where his “involvement can be inferred from inconsistent statements and
       after-the-fact behavior that amount to an attempt to conceal the truth.” People v. Reeves, 385
Ill. App. 3d 716, 727 (2008).
¶ 67        Although Fleming’s mere presence at the scene of the crime, coupled with his flight, was
       insufficient to support his conviction (People v. Reid, 136 Ill. 2d 27, 61 (1990)), the jury
       properly considered his presence during the commission of the crime, his continued close
       association with Myers after the crime, and his flight from the scene (People v. Johnston, 267
Ill. App. 3d 526, 534 (1994)), in holding Fleming accountable.
¶ 68        We agree with the State that the trial evidence supports the jury’s finding that a common
       criminal purpose existed between Fleming and Myers during the commission of the offenses


                                                 - 11 -
       such that Fleming could be found accountable for Myers’s actions. Therefore, we reject
       Fleming’s challenge to the sufficiency of the evidence.

¶ 69                           Mandatory Supervised Release (MSR) Term
¶ 70       Lastly, Fleming contends his three-year MSR term is void and must be reduced to a
       two-year term because he was convicted of Class 1 offenses, not a Class X offense. We
       disagree. Our review is de novo because this involves a question of statutory interpretation.
       People v. Robinson, 172 Ill. 2d 452, 457 (1996). Despite Fleming’s failure to raise this issue
       before the trial court, the issue has not been forfeited because a void sentence may be
       challenged at any time. People v. Arna, 168 Ill. 2d 107, 113 (1995).
¶ 71       Fleming was sentenced as a Class X offender under section 5-4.5-95(b) of the Unified
       Code of Corrections (Unified Code) (formerly section 5-5-3(c)(8)), which imposes mandatory
       Class X status to defendants who have at least two prior convictions that were classified as
       Class 1 or Class 2 felonies. 730 ILCS 5/5-4.5-95(b) (West 2008). Fleming does not dispute that
       he was subject to Class X sentencing based on his criminal record.
¶ 72       Fleming’s contention that a defendant sentenced under section 5-4.5-95(b) of the Unified
       Code as a Class X offender must be subjected to the MSR term attached to the underlying
       offense and not the Class X enhancement has been addressed by our courts multiple times. The
       law is clear that when a defendant qualifies for a Class X sentencing enhancement, a three-year
       period of MSR must be imposed. See, e.g., People v. Watkins, 387 Ill. App. 3d 764, 766-67
       (2009); People v. Smart, 311 Ill. App. 3d 415, 417-18 (2000); People v. Anderson, 272 Ill.
       App. 3d 537, 541 (1995).
¶ 73       Fleming recognizes the precedent establishing that a defendant sentenced to an enhanced
       Class X sentence is subject to the three-year MSR term, not the MSR term attached to the
       underlying offense. But, he argues those cases did not have the benefit of the analysis in People
       v. Pullen, 192 Ill. 2d 36 (2000), and, thus, should not be relied on.
¶ 74       In Pullen, our supreme court considered the consecutive sentencing provision and its
       application to section 5-5-3(c)(8) of the Unified Code. Pullen, 192 Ill. 2d at 38; 730 ILCS
       5/5-5-3(c)(8) (West 1994). The supreme court explained that section 5-5-3(c)(8) of the Unified
       Code requires that those individuals subject to its provisions be sentenced as Class X
       offenders, not that their offenses be treated as Class X felonies for sentencing purposes. Pullen,
192 Ill. 2d at 43. Accordingly, the supreme court held that where the defendant was convicted
       of two Class 2 felonies, but was sentenced as a Class X offender, the maximum sentence he
       could receive should have been based on the maximum sentence allowed for two Class 2
       felonies, not two Class X felonies. Pullen, 192 Ill. 2d at 43-44.
¶ 75       Fleming’s contention, however, fails to recognize that there have been multiple cases since
       Pullen which have rejected the Pullen MSR analysis and affirmed that an enhanced Class X
       offender is subject to the three-year MSR term as held in Anderson, Smart, and Watkins. See,
       e.g., People v. Brisco, 2012 IL App (1st) 101612; People v. Rutledge, 409 Ill. App. 3d 22
       (2011); People v. McKinney, 399 Ill. App. 3d 77 (2010); People v. Lee, 397 Ill. App. 3d 1067
       (2010).
¶ 76       We find no reason to depart from these decisions. Because the law is clear that a defendant
       sentenced to an enhanced Class X sentence is subject to the three-year MSR term, Fleming’s
       sentence is affirmed.


                                                   - 12 -
¶ 77                                          CONCLUSION
¶ 78       The trial court did not abuse its discretion in holding that the charges in both cases were
       related temporally and physically and, thus, combined to form one comprehensive transaction.
       Joinder was therefore proper. Viewing the evidence in the light most favorable to the
       prosecution, we find the State presented sufficient evidence to sustain Fleming’s convictions
       based on a theory of accountability. Lastly, we hold that Fleming, as a Class X offender
       because of his prior convictions, is required to serve the Class X MSR term of three years.

¶ 79      Affirmed.




                                                 - 13 -